Citation Nr: 1217779	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-10 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2009, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issues on appeal were previously before the Board in November 2009, April 2011, and October 2011 at which time they were remanded to obtain an appropriate VA examination with a nexus opinion that contemplated the Veteran's specific allegations of etiology, to include an infection and high fever while in service, as well as acoustic trauma.  The Board remanded the case most recently in October 2011 to enforce compliance with the previous remand instructions regarding a VA examination and nexus opinion that addressed the Veteran's specific allegations of etiology.

The Veteran served in Vietnam as a construction draftsman with the U.S. Army.  He contends, in essence, that he developed permanent bilateral hearing loss and tinnitus as a result of exposure to noise in service, or, alternatively, due to an episode of viral pneumonia experienced in service. 

The service treatment records confirm that the Veteran experienced viral pneumonia in June and July 1966, and that he had a fever during the course of this illness.  The Veteran has stated that he experienced a noticeable decrease in his ability to hear things clearly during the course of the illness, and the Board finds this assertion credible.  Indeed, the RO scheduled a VA audiology examination to determine if it was at least as likely as not that current hearing loss or tinnitus resulted from the in-service illness.  

In May 2007, the examiner focused on how the service separation examination did not include a finding of abnormal hearing, and concluded that neither the tinnitus nor hearing loss was caused by in-service acoustic trauma.  The examiner, however, did not respond to the RO's question regarding whether the current hearing loss and tinnitus were related to the in-service viral infection.  Thus, in November 2009, the Board remanded the claim for further development, to include an examination that specifically addressed the question presented by the RO, whether the in-service pneumonia had any role in causing hearing loss or tinnitus. 

The Veteran underwent VA examination in March 2010.  At that time his in-service history was reviewed, including high fevers with both malaria and viral pneumonia, during which he experienced hearing loss.  The examiner again provided a negative nexus opinion providing that neither the hearing loss nor tinnitus was due to or a result of acoustic trauma during military service. The reasoning noted normal hearing on entrance and separation examinations; that there was not a threshold shift while in the military; and that there was no noise-induced hearing pathology or in-service documentation regarding tinnitus.  The examiner, however, once again did not specifically address the question of whether the Veteran's hearing loss or tinnitus could be caused by or related to his in-service viral infections and high fevers with temporary difficulty hearing. 

As such, in April 2011 the Board remanded this case to afford the Veteran another VA examination.  Pursuant to that remand, in May 2011, a letter was sent from the Appeals Management Center (AMC) notifying the Veteran that the nearest VA medical center had been requested to schedule him for an examination, and that he would be notified of the date, time and place of the examination.  A print-out from the VA in Bay Pines shows that an audio examination was requested May 2, 2011. On May 26, 2011, a report of contact form noted that an attempt had been made to see if the Veteran would report for an examination having failed to report for that which was previously scheduled; however, the telephone call was not answered and as such the reported contact was incomplete.  A May 26, 2011, development note reviewed the above-discussed attempt to contact the Veteran.  It was observed that the addresses and phone numbers from the Veterans Health Administration and Veterans Benefits Administration matched, and that a letter was sent from the AMC to the Veteran informing him that the AMC was "inputting" an examination for him.  It was then observed that an examination would not be rescheduled at that time because good cause for missing the prior scheduled examination had not been received.  

The Board noted in its October 2011 Remand that without receipt of a copy of the letter that was mailed to the Veteran informing him that he had been scheduled for a VA examination, it remained unclear whether the Veteran was in fact notified of his examination.  Indeed, in the Supplemental Statement of the Case, the AMC referred to the May 2, 2011, letter advising him that an examination was being put in as "Notification of VA examination sent to the [V]eteran."

In October 2011, the Veteran was afforded another opportunity to undergo a VA examination in relation to his hearing loss and tinnitus claims on appeal.  The Veteran was notified that it was his responsibility to report for any scheduled examination based on notice sent to his last address of record, and to cooperate in the development of the case.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  The November 2011 AMC letter to the Veteran advised him that they had obtained his VA outpatient treatment records from January 2008 to the present and that the VA medical facility nearest him would schedule him for an examination in connection with his claim.  

The Veteran once again did not report for his VA examination scheduled for November 19, 2011.

Generally, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2011).  

In this case, in order to afford the Veteran every consideration with respect to the present appeal, it is the Board's opinion that a medical opinion in conjunction with the review of the entire record but without examination of the Veteran to determine whether the Veteran's bilateral hearing loss and tinnitus are related to his active military service.  38 C.F.R. § 3.159(c)(4) (2011). 

Additionally, although apparently requested, it does not appear that the VA outpatient treatment records from January 2008 are of record.  There is, however, a record of scheduled appointments from May 2002 to December 2011.  

Accordingly, the case is REMANDED for the following action:

1.  All VA treatment records regarding treatment for bilateral hearing loss and tinnitus since January 2008 should be obtained and associated with the claims file.  Any negative response must be documented for the record. 

2.  Following receipt of any available outstanding VA treatment records, the claims file must be made available to and reviewed by a VA otolaryngologist for the purpose of clarifying the etiology of the Veteran's current bilateral hearing loss and tinnitus, and the report should reflect that such a review was made.  The otolaryngologist should render an opinion as to whether it is at least as likely as not that any current hearing loss and tinnitus are causally related to the Veteran's active service or any incident therein, specifically the Veteran's in-service infections and high fevers.  The examiner should provide a rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


